

NON-QUALIFIED STOCK OPTION AGREEMENT




THIS NON-QUALIFIED STOCK OPTION AGREEMENT (“Agreement”) is made by and between
China Green Agriculture, Inc., a Nevada corporation (the “Company”), and Henry
Huan Chen (the “Optionee”).
 
W I T N E S S E T H:
 
WHEREAS, the Board of Directors of the Company (the “Board of Directors”) or, if
so previously appointed, its compensation committee (the “Compensation
Committee”) has, on the date set forth on the signature page below, granted
Optionee a Non-Qualified stock option (the “Option”) to purchase from the
Company shares of the Company’s common stock, par value $.001 per share (“Common
Stock”);


NOW, THEREFORE, in consideration of the mutual benefit to be derived herefrom,
the Company and Optionee agree as follows:


1. Grant of Option. The Company hereby grants to Optionee, the right, privilege
and option (“Option”) to purchase 40,000 shares of its Common Stock at an
exercise price (“Exercise Price”) of $6.00 per share, in the manner and subject
to the conditions provided hereinafter.
 
2. Vesting of Option. The Option shall become vested and exercisable in
accordance with the following schedule:


12,000 shares   Vesting on June 29, 2008.
 
28,000 shares  Vesting on July 1, 2009.
 
In the event that Optionee is no longer a Chief Financial Officer of the
Company, any unvested options shall immediately terminate on the date of his
removal or resignation.
 
3. Exercise Period. Any exercise may be with respect to any part or all of the
shares then exercisable pursuant to such Option. All Options must be exercised
within two years after the date of the vesting.
 
1

--------------------------------------------------------------------------------


 
4. Manner of Exercise.
 
(a)  The Option shall be exercised by written notice of exercise in the form of
Exhibit A to this Agreement addressed to the Company and signed by the Optionee
and delivered to the Company, as such Exhibit may be amended by the Board of
Directors or the Compensation Committee from time to time. Optionee also agrees
to make such other representations as are deemed necessary or appropriate by the
Company and its counsel. If the Option is exercised in part only, the Company
shall make a record such option on its books and records reflecting the partial
exercise which shall be presumptive of the number of shares exercised.
 
(b)  The Exercise Price is payable by certified or official bank check or by
personal check; provided, however, that no shares of Common Stock shall be
issued to Optionee until the Company has been advised by its bank that the check
has cleared.
 
(c)  The Option may also be exercised by the delivery to the Company of shares
of Common Stock having a fair market value, as of the date of exercise, equal to
the Exercise Price of the Optioned Shares to the extent that the Option is being
exercised.
 
(d)  (i)    In the event of the merger or consolidation of the Company with or
into any corporation or other entity or in the event of the sale by the Company
of all or substantially all of its business and assets followed by a
distribution of assets to the stockholders in connection with a liquidation or
partial liquidation of the Company or in the event of a similar transaction
(each a “Merger Transaction”), prior to the expiration of this Option, this
Option shall be converted into the consideration payable with respect to the
Common Stock in the Merger Transaction (the “Merger Consideration”) as follows.
 
(ii)  The Optionee shall receive Merger Consideration having a value equal to
the appreciation, if any, of this Option. The appreciation of this Option shall
be determined by multiplying the number of shares subject to this Option by the
difference between (i) the value of the Merger Consideration payable with
respect to one share of Common Stock and (ii) the Exercise Price of this Option.
If the value of the Merger Consideration shall be equal to or less than the
Exercise Price, this Option shall not be converted into Merger Consideration,
but shall terminate, to the extent not exercised, at the effective time of the
Merger Transaction.
 
(iii)  The consideration payable to the Optionee shall be in the same form as
the Merger Consideration. If the Merger Consideration shall consist of both cash
and non-cash consideration, the consideration payable upon conversion of this
Option shall be a combination of cash and non-cash consideration in the same
proportion as the Merger Consideration is payable to the holders of the Common
Stock.
 
(iv)  If and to the extent that the Merger Consideration is other than cash, the
value of the non-cash Merger Consideration shall be determined in good faith by
the Company’s Board of Directors, and the Company shall promptly advise the
Optionee of such determination. If the Optionee disagrees with the determination
of the Board of Directors, the Optionee shall have the right to exercise this
Option by paying the Exercise Price as provided in Section 4(b) or (c) of this
Agreement prior to the effectiveness of the Merger Transaction. If the Option is
not exercised prior to the effectiveness of the Merger Transaction, the Option
shall be automatically converted or terminated, as the case may be, as provided
in this Section 4(d).
 
2

--------------------------------------------------------------------------------


 
(e)   The shares of Common Stock when issued upon exercise of the Option (the
“Optioned Shares”), will be duly and validly authorized and issued, fully paid
and non-assessable.
 
(f)    In connection with any exercise of this Option, the Optionee shall,
contemporaneously with the exercise of this Option, to the extent required by
law, pay or provide for payment of any withholding taxes due as a result of such
exercise.
 


5.     Restrictions on Exercise and Delivery. The exercise of this Option, in
whole or in part, shall be subject to the condition that, if at any time the
Board of Directors or the Compensation Committee, shall determine, in its sole
and absolute discretion,


(a)        the satisfaction of any withholding tax or other withholding
liabilities, is necessary or desirable as a condition of, or in connection with,
such exercise or the delivery or purchase of Stock pursuant thereto,


(b)    the listing, registration, or qualification of any shares deliverable
upon such exercise is desirable or necessary, under any state or federal law, as
a condition of, or in connection with, such exercise or the delivery or purchase
of shares pursuant thereto, or


(c)    the consent or approval of any regulatory body is necessary or desirable
as a condition of, or in connection with, such exercise or the delivery or
purchase of shares pursuant thereto, then in any such event, such exercise shall
not be effective unless such withholding, listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board of Directors or its compensation committee. Optionee
shall execute such documents and take such other actions as are required by the
Board of Directors or the Compensation Committee to enable it to effect or
obtain such withholding, listing, registration, qualification, consent or
approval. Neither the Company nor any officer or director, or member of the
Board of Directors or the Compensation Committee, shall have any liability with
respect to the non-issuance or failure to sell shares as the result of any
suspensions of exercisability imposed pursuant to this Section.


6.     Termination of Option. Except as otherwise provided in this Agreement, to
the extent not previously exercised, upon the first to occur of any of the
following events:


(a)    The dissolution or liquidation of the Company;
 
3

--------------------------------------------------------------------------------


 
(b)     The breach by Optionee of any material provision of this Agreement;


(c)     The expiration of two years from the vesting date of any Options.




8.   Adjustment Provisions. The number of shares of Common Stock subject to the
Option and the Exercise Price shall be adjusted in accordance with generally
accepted accounting principles in the event of a stock dividend, stock split,
stock distribution, reverse split or other combination of shares,
recapitalization or otherwise, which affects the Common Stock.
 
9.           Transferability. The Option is not transferable by the Optionee
except that, in the event of Optionee’s death or incompetence, the Option may be
exercised by Optionee’s legal representative or by the persons to whom the
Option is transferred by will or the laws of descent and distribution.
 
10.         No Rights As a Stockholder. The Optionee shall have no interest in
and shall not be entitled to any voting rights or any dividend or other rights
or privileges of a stockholder of the Company with respect to any shares of
Common Stock issuable upon exercise of this Option prior to the exercise of this
Option and payment of the Exercise Price.
 
11.         No Rights to Continued Service. Nothing in this Option shall be
constructed as an employment or consulting agreement.
 
12.    Legality. Anything in this Option to the contrary notwithstanding, the
Optionee agrees that he or she will not exercise the Option, and that the
Company will not be obligated to issue any shares of Common Stock pursuant to
this Option, if the exercise of the Option or the issuance of such shares shall
constitute a violation by the Optionee or by the Company of any provisions of
any law or of any regulation of any governmental authority. Any determination by
the Board of Directors or the Compensation Committee shall be final, binding and
conclusive. The Company shall not be obligated to take any affirmative action in
order to cause the exercise of the Option or the issuance of shares pursuant
thereto to comply with such law or regulation. The Optionee understands that,
unless the issuance of the Optioned Shares is registered pursuant to the
Securities Act of 1933, as amended (the “Securities Act”), the Optioned Shares,
if and when issued, will be restricted securities, as defined in Rule 144 of the
Securities and Exchange Commission pursuant to the Securities Act. The Company
shall not be required to issue any Optioned Shares if the issuance thereof is
not permitted pursuant to the Securities Act. The Company shall not be required
to register the Optioned Shares pursuant to the Securities Act.
 
13.         Action by Company. The existence of the Option shall not effect in
any way the right or power of the Company or its stockholders to make or
authorize any or all adjustments, recapitalization, reorganizations or other
changes in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of bonds, debentures, preferred or
prior preference stocks ahead of or affecting the Common Stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.
 
4

--------------------------------------------------------------------------------


 
14.         Entire Agreement. This Agreement contains the entire understanding
of the parties with respect to the subject matter hereof and supersedes all
prior agreements, understandings, discussions and representations, oral or
written, with respect to such matters, which the parties acknowledge have been
merged into this Agreement, including but not limited, the offer letter by and
between the Company and the Optionee dated March 31, 2008.
 
15.         Interpretation. As a condition of the granting of the Option, the
Optionee and each person who succeeds to the Optionee’s rights hereunder, agrees
that any dispute or disagreement which shall arise under or as a result of or
pursuant to this Option shall be determined by the Board of Directors or its
Compensation Committee in its sole discretion and that any interpretation by the
Board of Directors or its Compensation Committee of the terms of this Option
shall be final, binding and conclusive.
 
16.         Mandatory Arbitration. In the event of any dispute between the
Company and Optionee regarding this Agreement, the dispute and any issue as to
the arbitrability of such dispute, shall be settled to the exclusion of a court
of law, by arbitration in New York, New York, by a panel of three arbitrators
(each party shall choose one arbitrator and the third shall be chosen by the two
arbitrators so selected) in accordance with the Commercial Arbitration Rules of
the American Arbitration Association then in effect. The decision of a majority
of the arbitrators shall be final and binding upon the parties. All costs of the
arbitration and the fees of the arbitrators shall be allocated between the
parties as determined by a majority of the arbitrators, it being the intention
of the parties that the prevailing party in such a proceeding be made whole with
respect to its expenses.
 
17.         Notices. Any notice to be given under the terms of this Agreement
shall be addressed to the Company in care of its Secretary at its principal
office, and any notice to be given to Optionee shall be addressed to such
Optionee at the address maintained by the Company for such person or at such
other address as the Optionee may specify in writing to the Company.
 
18.         Binding Effect. This Agreement shall be binding upon and inure to
the benefit of Optionee, his heirs and successors, and of the Company, its
successors and assigns.
 
19.         Governing Law. This Agreement shall be governed by the laws of the
State of New York without giving effect to principles of conflicts of laws.
 
20.         Descriptive Headings. Titles to Sections are solely for
informational purposes.

 
5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, this Agreement is effective as of, and the date of grant
shall be April 23, 2008.

 
 

 
CHINA GREEN AGRICULTURE, INC.
a Nevada corporation




By:  /s/ Tao Li                                                    
Name: Tao Li
Title: President and Chief Executive Officer




OPTIONEE


/s/ Henry Huan Chen                                         
Henry Huan Chen


__________________________________
Print Name

 
 
6

--------------------------------------------------------------------------------


 
EXHIBIT A
 
 

 
______________, 200__

 
 
China Green Agriculture, Inc.


Re: Stock Option Exercise


To Whom It May Concern:


I (the “Optionee”) hereby exercise my right to purchase ________ shares of
common stock (the “Stock”) of China Green Agriculture, Inc., a Nevada
corporation (the “Company”) as set forth in my agreement (the “Agreement”) with
the Company granting me 40,000 shares of its common stock. I deliver herewith
payment as set forth in the Agreement in the amount of the aggregate option
exercise price. Please deliver to me at my address as set forth above stock
certificates representing the subject shares registered in my name.


The Optionee hereby represents and agrees as follows:
 
1. The Optionee acknowledges receipt of a copy of the Agreement. The Optionee
has carefully reviewed the Agreement.


2. The Optionee is a resident of __________.


3. The Optionee represents and agrees that if the Optionee is an “affiliate” (as
defined in Rule 144 under the Securities Act of 1933) of the Company at the time
the Optionee desires to sell any of the Stock, the Optionee will be subject to
certain restrictions under, and will comply with all of the requirements of,
applicable federal and state securities laws.
 
The foregoing representations and warranties are given on ________ at
_____________________.
 

 
OPTIONEE: 
 
 
___________________________
 
Print Name:______________________________





7

--------------------------------------------------------------------------------


 


 